—Order unanimously affirmed without costs. Memorandum: Sherry Gabak (plaintiff) sustained injuries when she slipped while playing tennis at an indoor facility owned by defendant. She alleged that the tennis court was wet because of a leaky roof. Defendant moved for summary judgment on the ground of assumption of risk. Supreme Court properly granted the motion.
Plaintiff admitted that she played regularly at defendant’s facility and that, in the two months preceding her accident, it "was pretty prevalent to see water on the court”. Plaintiff admitted that she "frequently” played on the courts even when they were wet and further admitted that, on the day of the incident, she saw a puddle of water on the court and wiped it with towels. Plaintiff "was aware of the conditions on the tennis court” and elected to play on the court despite the conditions (Petriano v Southgate at Bar Harbour Home Owners Assn., 226 AD2d 516). (Appeal from Order of Supreme Court, Cayuga County, Contiguglia, J.—Summary Judgment.) Present—Den-man, P. J., Pine, Callahan, Boehm and Fallon, JJ.